DETAILED ACTION
This communication is responsive to Application # 16/754207 with a Response After Final Action filed on 02/24/2002.  Claims 1,2 and 10 are subject to review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:  	
Claims 1, 2, 10 are not amended;
Claims 3-10 are cancelled.

Response to Arguments
Applicant’s Argument:  In the remarks, at page 4, the Applicant argues in substance that: 
(A) However, Applicant respectfully asserts that while Fujishiro describes terminating splits in a split bearer, Fujishiro does not attempt to disclose that splits are terminated after determining that a predetermined condition is met based on a notification. See Fujishiro, paragraphs [0259]. In this regard, Fujishiro merely illustrates that the splits are terminated after passing through the SeNB or without passing through the SeNB. Therefore, Fujishiro fails to disclose “a processor that, if determining that a predetermined condition is met based on the notification information, decides not to set a split bearer that connects a secondary node of New Radio (NR) and a core network,” as recited in independent claim 1.. 
Examiner’s Response: 
The examiner respectfully disagrees.  Fujishiro explicitly states that on the basis of the measurement report acquired in each of steps, that the first to fourth channels are used channels and thus there is no free channel. If determining that there is no free channel, the Pcell stops the allocation of the time-frequency resource to UE. The interference occurs if the UE performs the communication in the specific frequency band, and thus, by stopping the resource allocation, to restrain the interference to another radio device. The PCell that has received the stop request transfers the received stop request, via the backhaul, to the U-pSCell or the U-SCell. As a result, the UE notifies, by way of the PCell, the U-pSCell or the U-SCell of the stop request. By utilizing the general frequency band and the backhaul rather than the specific frequency band, it is possible to ensure that the stop request is notified from the UE to the U-pSCell or the U-SCell without causing interference to another radio device. Example from Fujishiro (paragraph 0260 The UE 100 may transmit the stop request if the data decoding failure count reaches the threshold value (decoding failure threshold value) in spite of the NACK transmission count..).


Conclusion
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468